DETAILED ACTION
1.	This communication is in response to the Application filed on 10/30/2020. Claims 21-40 are pending and have been examined. Claims 1-20 are cancelled.
Claim Rejections - 35 USC § 103
2.	Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Lenchner, et al. (US 20160239258; hereinafter LENCHNER) in view of Takahashi, et al. (US 20010016815; hereinafter TAKAHASHI).
As per claim 21, LENCHNER (Title: Learning intended user actions) discloses “A system, comprising: one or more computing devices implementing one or more services in a service provider environment (LENCHNER, [0017], computer; [0066], Cloud computing is a model of service delivery for enabling convenient, on-demand network access to a shared pool of configurable computing resources .. that can be rapidly provisioned and released with minimal management effort or interaction with a provider of the service); and 
one or more voice-capturing devices, wherein the one or more voice-capturing devices are communicatively coupled to the one or more services via a network; and wherein the one or more services are executable by the one or more computing devices (LENCHNER, [0005], receiving, by a microphone .. user utterances indicative of user commands; [0066], Cloud computing <read on network>; [0066], enabling convenient, on-demand network access to a shared pool of configurable computing resources .. with a provider of the service) to: initiate a private session for the one or more voice-capturing devices; receive a voice input from the one or more voice-capturing devices via the network, wherein the voice input is received after initiation of the private session, and wherein the voice input comprises one or more utterances from a user of the one or more voice-capturing devices (LENCHNER, [0005], receiving, by a microphone .. user a private session’ is an ambiguous term and is subject to the broadest interpretation. In fact, in the Specification, ‘a private session’ actually means the same as ‘a session’ where ‘session’ is never defined>);  
store a representation of the voice input in the service provider environment; and based at least in part on the initiation of the private session, [ delete the representation of the voice input ] (LENCHNER, [0064], speech to text transcription <where text reads on voice representation and storage of such representation>).” 
LENCHNER does not expressly disclose “delete the representation of the voice input ..” However, the features are taught by TAKAHASHI (Title - Voice recognition apparatus and recording medium having voice recognition program recorded therein).
In the same field of endeavor, TAKAHASHI teaches: [0024] “reading voice data from a voice data recording medium .. a voice recognizing means .. to convert the voice into text data” and [0091] “deleting a portion of voice data corresponding to a designated portion of text data from the .. recording medium ..” Note that “representation of the voice input” can be broadly interpreted.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of TAKAHASHI in a voice command system (as taught by LENCHNER) to erase a portion of the stored voice data 
As per claim 22 (dependent on claim 21), LENCHNER in view of TAKAHASHI further discloses “wherein the private session is initiated based at least in part on an initial voice input from the one or more voice-capturing devices (LENCHNER, [0034], selectively executes user requests for system response <read on initiating the private session> .. depend on .. user intent (e.g., as represented by affirmance/allowance of an action by a user) <Note that ‘a private session’ and ‘based at least in part on an initial voice input’ are both ambiguous terms and is subject to the broadest interpretation>).” 
As per claim 23 (dependent on claim 22), LENCHNER in view of TAKAHASHI further discloses “wherein a duration of the private session is determined based at least in part on the initial voice input (<see Claim 22 for the initiation of the session, and Claim 24 for the ending of the session>).” 
As per claim 24 (dependent on claim 21), LENCHNER in view of TAKAHASHI further discloses “wherein a duration of the private session is determined based at least in part on an additional voice input from the one or more voice-capturing devices, wherein the additional voice input is received after the initiation of the private session (see Claim 23. LENCHNER, [0034], user intent (e.g., as represented by affirmance/allowance of an action by a user or a request to undo an action by the user <where a “request” reads on the second voice input, and ‘undo an action’ reads on ending anything such as a session, and that in turn, determines the duration of the session><Overall, the applicant is advised to recite the claimed limitations in much more specific terms so as not to be interpreted broadly>).”
claim 25 (dependent on claim 21), LENCHNER in view of TAKAHASHI further discloses “wherein the representation of the voice input is deleted after an end of the private session (LENCHNER, [0052], The user is always presented with an undo option, by saying a phrase like “no” or “no, I didn't mean that” or any word or words that convey the same concept of wanting to undo something <when to delete is based on the user’s input and as a system design choice>; TAKAHASHI, [0091], deleting a portion of voice data corresponding to a designated portion of text data from the .. recording medium).”
As per claim 26 (dependent on claim 21), LENCHNER in view of TAKAHASHI further discloses “wherein the representation of the voice input is deleted before an end of the private session (LENCHNER, [0052], The user is always presented with an undo option, by saying a phrase like “no” or “no, I didn't mean that” or any word or words that convey the same concept of wanting to undo something <when to delete is based on the user’s input and as a system design choice>; TAKAHASHI, [0091], deleting a portion of voice data corresponding to a designated portion of text data from the .. recording medium).”
	Claims 27-32 (similar in scope to claims 21-26) are rejected under the same rationale as applied above for claims 21-26. 
As per claim 33 (dependent on claim 27), LENCHNER in view of TAKAHASHI further discloses “wherein the representation of the voice input comprises audio data or a transcription (LENCHNER, [0005], receiving, by a microphone .. user utterances <read on audio data> indicative of user commands; [0064], speech to text transcription).”
Claims 34-39 (similar in scope to system claims 21-26) are rejected under the same rationale as applied above for claims 21-26. 
Claim 40 (similar in scope to claim 33) is rejected under the same rationale as applied above for claim 33. 
Double Patenting
3.	Independent claims 21, 27, 34 are rejected on the ground of non-statutory double patenting as being unpatentable over corresponding independent claims 1, 5, 14 of Patent #10796687 (original application 15/697345). Dependent claims are similarly rejected based on their dependency on rejected independent claims.
The present application, Claim 21: 
21. A system, comprising: one or more computing devices implementing one or more services in a service provider environment; and one or more voice-capturing devices, wherein the one or more voice-capturing devices are communicatively coupled to the one or more services via a network; and wherein the one or more services are executable by the one or more computing devices to: initiate a private session for the one or more voice-capturing devices; receive a voice input from the one or more voice-capturing devices via the network, wherein the voice input is received after initiation of the private session, and wherein the voice input comprises one or more utterances from a user of the one or more voice-capturing devices; store a representation of the voice input in the service provider environment; and based at least in part on the initiation of the private session, delete the representation of the voice input.
Patent #10796687, Claim 1: 
1. A system, comprising: one or more computing devices implementing one or more services in a service provider environment; and one or more voice-capturing devices, wherein the one or more voice-capturing devices are communicatively coupled to the one or more services via a network; and wherein the one or more services are executable by the one or more computing devices to: receive a first voice input from the one or more voice-capturing devices via the network, wherein the first voice input comprises one or more utterances from a user of the one or more voice-capturing devices; store a representation of the first voice input that was received from the one or more voice capturing devices via the network, in the service provider environment, wherein the representation of the first voice input comprises at least one or more of audio data, transcription data, or artifacts of the first voice input, and wherein the representation of the first voice input is associated with a tag; receive a second voice input from the one or more voice-capturing devices via the network; determine, using analysis of the second voice input, that the second voice input represents a command to delete the first voice input from the service provider environment; and based on the determination that the second voice input represents a command to delete the first voice input from the service provider environment, delete from the service provider environment the representation of the first voice input that was received from the one or more voice-capturing devices via the network, wherein the representation of the first voice input is deleted by application of one or more rules at the service provider environment based on contents of the tag associated with the first voice input.
Conclusion 
4.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG-TZER TZENG whose telephone number is (571)272-4609. The examiner can normally be reached on M-F (8:00-5:30). The fax phone number where this application or proceeding is assigned is 571-273-4609.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir (SPE) can be reached on (571)272-7799. 


/FENG-TZER TZENG/		9/28/2021Primary Examiner, Art Unit 2659